MEMORANDUM **
This is a petition for review of the Board of Immigration Appeals’ (“BIA”) order denying petitioner’s motion to reopen removal proceedings.
Petitioner’s motion to file a late response to the government’s motion for summary disposition is granted. The Clerk shall file the response, which is included as part of petitioner’s motion.
We review the BIA’s ruling on a motion to reopen for abuse of discretion. See Perez v. Mukasey, 516 F.3d 770, 773 (9th Cir.2008).
An alien who is subject to a final order of removal is limited to filing one motion to reopen removal proceedings, and that motion must be filed within 90 days of the date of entry of a final order of removal. See 8 U.S.C. § 1229a(e)(7)(A), (C)ffl; 8 C.F.R. § 1003.2(c)(2). Petitioner’s motion to reopen was filed beyond the 90-day deadline. Additionally, petitioner has not shown that the actions of his former attorney prejudiced him such that equitable tolling should apply to excuse the lateness of the motion to reopen. See Mohammed v. Gonzales, 400 F.3d 785, 793 (9th Cir.2005). The BIA did not abuse its discretion in denying petitioner’s motion to reopen as untimely and refusing to apply equitable tolling.
Accordingly, respondent’s motion for summary disposition is granted because *643the questions raised by this petition for review are so insubstantial as not to require further argument. See United States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
All other pending motions are denied as moot. The temporary stay of removal shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.